United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF THE NAVY,
Colts Neck, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1561
Issued: March 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2009 appellant filed a timely appeal from July 10, 2008 and February 24,
2009 decisions of the Office of Workers’ Compensation Programs adjudicating his claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than eight percent impairment to his right lower
extremity for which he received a schedule award.
FACTUAL HISTORY
On October 22, 1999 appellant, then a 46-year-old motor vehicle operator, filed a claim
for a traumatic injury on October 21, 1999 when he experienced sharp pain in his lower back
radiating to both legs when his tractor-trailer seat bounced up and down while he was driving.
The Office accepted his claim for aggravation of preexisting spondylolisthesis and preexisting

spondylosis. Appellant underwent lumbar spine surgery in April 2000. On September 15, 2004
he filed a claim for a schedule award.1
In a May 24, 2004 report, Dr. David Weiss, an osteopathic physician specializing in
orthopedic medicine, reviewed appellant’s medical history and provided findings on physical
examination. Appellant described low back pain and stiffness on a daily basis with radicular
pain in his right lower extremity. He had numbness and pins and needles sensations in his right
lower extremity. Appellant had difficulty with prolonged sitting, repetitive bending or lifting
weights greater than 35. He described his pain as ranging from 5 to 8 on a scale of 0 to 10.
Findings on physical examination included lumbar spine range of motion of 35 degrees forward
flexion, 15 degrees extension, left lateral flexion of 15 degrees and right lateral flexion of 15
degrees. All ranges of motion were carried through with pain at the extremes. The sitting root
sign was positive on the right at 35 degrees, producing radicular pain down the right lower
extremity. Straight leg raising was positive at 75 degrees above the horizontal and produced
midline low back pain on the right. The extensor hallucis longus muscle was graded at 5/5
bilaterally. Manual muscle strength testing of the lower extremities revealed the gastrocnemius
musculature at 4/5 on the right and hip flexor muscles at 3+/5. Sensory examination revealed a
perceived sensory deficit over the L4, L5 and S1 dermatomes involving the right lower
extremity. Deep tendon reflexes were +2 and symmetrical. The gastrocnemius circumferential
measurements were 37.5 centimeters (cm) on the right and left. Dr. Weiss found that appellant
had 37 percent impairment of the right lower extremity for pain, including 4 percent each, or 12
percent total, for sensory deficit of the L4, L5 and S1 nerve roots, based on Table 15-15 and 1518 at page 424 of the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides); 17 percent for Grade 4 motor strength
deficit of the gastrocnemius muscle (ankle plantar flexion) and 10 percent for Grade 3 motor
strength deficit of the hip flexors, based on Table 17-8 at page 532, and 3 percent for pain-related
impairment based on Figure 18-1 at page 574. Dr. Weiss noted that appellant reported that he
could not perform his previous employment as a truck driver and could not perform repetitive
bending or lift more than 35 pounds.
On June 1, 2005 Dr. Henry J. Magliato, a Board-certified orthopedic surgeon and an
Office medical adviser, reviewed Dr. Weiss’ report and found that the findings on physical
examination reflected 32 percent right lower extremity impairment. He found 3 percent
impairment for sensory deficit each of the L4, L5 and S1 nerve roots based on a Grade 3 deficit
from Table 15-15 (60 percent for Grade 3 multiplied by 5 percent maximum for each nerve root
from Table 15-18) equals 3 percent, or a total of 9 percent for sensory deficit. Dr. Magliato
noted that Dr. Weiss had not indicated a grade for sensory deficit from Table 15-15. He agreed
with the 17 percent and 10 percent impairment Dr. Weiss found for muscle weakness of the
gastrocnemius and hip flexor muscles, respectively. Dr. Magliato did not include three percent
for pain as Dr. Weiss did. He combined the impairment percentages according to the Combined
Values Chart at page 604 of the A.M.A., Guides in finding 32 percent total impairment (17

1

The earlier portion of the case record, in paper form, was lost en route to the Board and has not yet been
reconstructed by the Office. However, the imaged portion of the record contains all evidence relevant to
adjudication of appellant’s schedule award claim.

2

percent combined with 10 percent constitutes a 25 percent impairment based on the chart, 25
percent combined with 9 percent constitutes a 32 percent impairment).
The Office found a conflict in the medical opinion evidence between Dr. Weiss and
Dr. Magliato. On June 6, 2007 it referred appellant, together with a statement of accepted facts,
a list of questions and the medical record, to Dr. Ian Fries, a Board-certified orthopedic surgeon,
for an examination and an independent evaluation of his left upper extremity impairment.
In an August 6, 2007 report, Dr. Fries reviewed appellant’s medical history and provided
findings on physical examination. He found 11 percent impairment to appellant’s right lower
extremity, including 5 percent for Grade 4 right hip flexor weakness, based on Table 17-18 at
page 532 of the A.M.A., Guides and 3 percent for pain. Dr. Fries opined that appellant did not
have gastrocnemius muscle weakness as found by Dr. Weiss because Dr. Weiss noted a normal
gait, normal tip-toe walking and no decreased gastrocnemius on the right.2 On April 17, 2008
Dr. Andrew A. Merola, an Office medical consultant, agreed with the impairment rating of
Dr. Fries but noted a mathematical error in Dr. Fries’ report. He stated that 5 percent combined
with 3 percent constitutes 8 percent impairment, not 11 percent.
By decision dated July 10, 2008, the Office granted appellant a schedule award based on
eight percent impairment of the right lower extremity for 23.04 weeks, from April 12 to
September 19, 2001.3 Appellant requested a hearing before an Office hearing representative that
was held, via video conference, on December 17, 2008. Following the hearing, appellant,
through his attorney, submitted a written statement arguing that the Office should not have found
a conflict between Dr. Weiss and Dr. Magliato because the difference between their impairment
ratings was insignificant.
By decision dated February 24, 2009, an Office hearing representative affirmed the
July 10, 2008 decision on the grounds that the evidence established that appellant had no more
than eight percent impairment to his right lower extremity.
LEGAL PRECEDENT
Section 8107 of the Act4 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to

2

In his report, Dr. Weiss did not state that appellant’s gait was normal. He stated that appellant ambulated with a
right lower extremity list. It was only calcaneal (heel walking) and equinus (toe walking) that Dr. Weiss reported as
normal.
3

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of the lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by eight percent for the right lower
extremity equals 23.04 weeks of compensation.
4

5 U.S.C. § 8107.

3

the standards set forth in the specified edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment (the A.M.A., Guides).5
The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic, functional and diagnosis based.6
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.7 The diagnosis-based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.8 The functional method is used for conditions when anatomic changes are
difficult to categorize, or when functional implications have been documented, and includes
range of motion, gait derangement and muscle strength.9 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.10 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment rating.11 If more than
one method can be used, the method that provides the higher impairment rating should be
adopted.12
ANALYSIS
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is necessary. The Board finds that the Office erred in finding that a conflict
existed between Dr. Weiss and Dr. Magliato as to appellant’s right lower extremity impairment.
Dr. Weiss found that appellant had 37 percent impairment of the right lower extremity,
including 4 percent each, or 12 percent total, for sensory deficit of the L4, L5 and S1 nerve roots,
based on Table 15-15 and 15-18 at page 424 of the fifth edition of the A.M.A., Guides.
However, he did not specify the grade he used in applying these tables. Based upon the history
of complaints in his report, Dr. Weiss may have been applying Grade 2. He then found 17
percent for Grade 4 motor strength deficit of the gastrocnemius muscle and 10 percent for Grade
3 motor strength deficit of the hip flexors, based on Table 17-8 at page 532, and 3 percent for
pain-related impairment based on Figure 18-1 at page 574.
5

20 C.F.R. § 10.404 (1999). Effective February 1, 2001, the Office began using the A.M.A., Guides (5th ed.
2001).
6

A.M.A., Guides 525.

7

Id.

8

Id.

9

Id. at 525, Table 17-1.

10

Id. at 548, 555.

11

Id. at 526.

12

Id. at 527, 555.

4

Dr. Magliato found that the findings on physical examination reported by Dr. Weiss
reflected 32 percent right lower extremity impairment. He found three percent impairment for
sensory deficit each of the L4, L5 and S1 nerve roots based on a Grade 3 deficit from Table
15-15. Dr. Magliato noted that Dr. Weiss had not indicated a grade for sensory deficit from
Table 15-15 but would have used a Grade 2, or 80 percent sensory loss, to find 4 percent
impairment. He agreed with the 17 percent and 10 percent impairment Dr. Weiss found for
muscle weakness of the gastrocnemius and hip flexor muscles, respectively. Dr. Magliato did
not include three percent for pain as Dr. Weiss did. He combined the impairment percentages
according to the Combined Values Chart at page 604 of the A.M.A., Guides in finding 32
percent total impairment (17 percent combined with 10 percent constitutes a 25 percent
impairment based on the chart, 25 percent combined with 9 percent constitutes a 32 percent
impairment).
Dr. Weiss and Dr. Magliato agreed that appellant had 17 percent impairment for muscle
weakness of the gastrocnemius and hip flexor muscles, respectively. Dr. Magliato properly
discounted three percent for pain from Dr. Weiss’ impairment rating. The A.M.A., Guides warns
that examiners should not use Chapter 18 to rate pain-related impairment for any condition that
can be adequately rated on the basis of the body and organ impairment rating systems given in
other chapters.13 Moreover, as the A.M.A., Guides explains: “The impairment ratings in the
body organ system chapters make allowance for expected accompanying pain.”14 Dr. Weiss did
not adequately explain why appellant’s condition could not be rated in other chapters of the
A.M.A., Guides or how his condition falls within one of the several situations identified under
section 18.3a (When This Chapter Should Be Used to Evaluate Pain-Related Impairment).15 He
did not explain why appellant’s right lower extremity pain could not be evaluated using the
chapter on lower extremity impairment, Chapter 17. Therefore, Dr. Magliato properly
discounted three percent for pain. The only remaining difference between the impairment ratings
of Dr. Weiss and Dr. Magliato was in the choice of a grade for sensory deficit of the L4, L5 and
S1 nerve roots. Dr. Weiss did not assign a grade but must have used Grade 2 in order to find 4
percent impairment for each nerve root, or a total of 12 percent. Dr. Magliato assigned Grade 3
based on the reported physician findings, for a total of nine percent for sensory deficit of the
nerve roots. Applying the impairment percentages of Dr. Magliato to the Combined Values
Chart at page 604 of the A.M.A., Guides, constitutes 32 percent right lower extremity
impairment (17 percent for gastrocnemius muscle weakness combined with 10 percent for hip
flexor weakness constitutes 25 percent; 25 percent combined with 9 percent for sensory deficit
constitutes 32 percent). The impairment percentages found by Dr. Weiss constitute a 34 percent
right lower extremity impairment based on the Combined Values Chart (17 percent for
gastrocnemius muscle weakness combined with 12 percent for sensory deficit constitutes 27
percent; 27 percent combined with 10 percent for hip flexor weakness constitutes 34 percent
right lower extremity impairment). As Dr. Weiss did not specify the grade he used in applying
the tables and Dr. Magliato did not explain why he applied Grade 3 or whey there was a resulting
difference, the Office should have further developed the medical evidence and asked Dr. Weiss
13

Id. at 571.

14

Id. at 20.

15

Id. at 570-71.

5

and Dr. Magliato to provide an explanation for the sensory deficit grade each used, and then
determine the appropriate schedule award.16 This is especially important since Dr. Magliato
relied on the findings from Dr. Weiss’ physical examination and report without any explanation
why Dr. Weiss’ calculations were in error as directed by the Office in its June 1, 2005 referral to
Dr. Magliato. Accordingly, it was premature for the Office to find a conflict in the medical
evidence, and the report of Dr. Fries is not entitled to special weight.
CONCLUSION
The Board finds that this case is not in posture for a decision. Further development of the
medical evidence is necessary. On remand the Office should obtain additional information from
Dr. Weiss and Dr. Magliato regarding their choice of sensory deficit grade. After such further
development as the Office deems necessary, it should issue an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 24, 2009 and July 10, 2008 are set aside and the case is
remanded for further action consistent with this decision.
Issued: March 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

The Board notes that neither physician explained his choice of grade for sensory deficit.

6

